Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Feb. 16, 2022 including a new title which provides informative value in classifying and searching.   
Thank you.

Applicant's remarks filed February 16, 2022 have been fully considered; the previously held drawing objection has been rendered moot in view of the amended claim language.

The updated search revealed prior art that reads on the attributes of claim 6.  The DETAILED ACTION below is considered a second non-final action thereby affording the Applicant every opportunity to obtain patent protection for the instant invention.

The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Braund                  (US 3,951,492).

With respect to Claim 6; Braund discloses a connector assembly 10 comprising: a circuit board 34 comprising a plurality of conductive front pads 36a, 36b disposed at a front end [at 32a/b] of the circuit board and a plurality of conductive rear pads [at 74a/b]  disposed at an opposite cable end of the circuit board; a cable 76 terminated at the plurality of the rear pads [at 74a/b]; and a rear housing portion 20 housing the circuit board 34 and portions of the cable 76, the front pads [at 32a/b] of the circuit board 34 disposed proximate an open front end [Fig. 2] of the rear housing portion 20, such that a front 24 of the connector assembly 10 is removably assembled to the open front end of the of the rear housing portion [Col. 6, lines 4-8] when the front housing portion 24 moves toward the rear housing 20 portion along a mating direction of the connector assembly 10 until the front end of the circuit board 34 deflects flexible       contacts 32a/b of the front housing portion 24 away from the circuit board and a              latch 64a/b of the rear housing portion 20 engages an engagement member 28a/b of the  front housing portion 24.  

Claim Rejections - 35 USC § 103
Claims 7 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Braund (US 3,951,492) in view of Hamsher Jr. et al. (US 4,655,515).
	Braund shows the connector assembly 10 rear housing portion 20 tightly encloses the rear pads [at 80].
	However Braund does not teach the rear housing portion is of a unitary construction, overmolded around the circuit board and tightly encloses the rear pads.  
	Hamsher Jr. et al. [Fig. 1] shows a connector assembly 200 comprising an analogous front housing portion 10 and rear housing portion 12, in which the rear housing is of a unitary construction, overmolded and tightly encloses analogous rear pads       [cable terminations - Fig. 10].  
	Although the method of forming a device is not germane to the patentability of the device itself, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the rear housing portion of the Braund connector assembly as a unitary construction overmolded around the circuit board and tightly enclosing the rear pads in the manner shown by Hamsher Jr. et al. as one of many methods of producing a connector assembly housing.
Allowable Subject Matter
6.        Claims 1-8 are allowed for the reasons set forth in the previous office action.


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833